DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 6 is objected to because of the following informalities:  On line 6 the phrase “the obtained the part of the video image data” is grammatically incorrect.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5, 8-9, 14-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. (US 2016/0187969, hereinafter Larsen), and further in view of Vance et al. (WO 2016/023642, hereinafter Vance).
Regarding claim 1, Larsen teaches a virtual tourism client device (head mounted display 102, fig. 1A/fig. 1B; [0057]: the head mounted display 102 is configured to provide a view into an interactive virtual reality scene of a computer application. For example, some computer applications that may support virtual reality scene generation and display through the head mounted display 102 include virtual tours (such as hotels, travel sites, global placed of interest), comprising a detector (portable motion detection 1037 including magnetometer 1039 and inertial sensors 1040, fig. 10; [0050]: The tracking of position and movement (including orientation, location, direction, etc.) of the head mounted display 102 is enabled by inertial sensors onboard the head mounted display 102) and a head display (display 1005, fig. 10; [0043]: the head mounted display 102 is configured to provide an immersive experience to the user 100 through operation of its display components, such as optics and display screens, in close proximity to the user's eyes), 
605 for operating one or more inertial sensors within the head mounted display to generate inertial sensor data indicating movement of the head mounted display in accordance with movement of the user by whom the head mounted display is worn. The movement of the user corresponds to an action to be performed within the virtual reality scene) and generate viewing direction information (generate inertial sensor data corresponding to a change in direction of a viewpoint) of the user ([0092]: the action within the virtual reality scene to which the generated inertial sensor data corresponds is a change in direction of a viewpoint of the user within the virtual reality scene) according to the change of the viewing direction (detecting movement of the head mounted display in accordance with movement of the user by whom the head mounted display is worn; movement of the head from the reference direction in the home position (fig. 3E) to turning left as shown in fig. 3F; [0066]: FIG. 3E shows a top view of the user 100 wearing the head mounted display 102, with the user in the home position relative to the reference Cartesian coordinate system defined by x, y, z axes, in accordance with an example embodiment of the present invention. FIG. 3F shows a left head turn movement of the user 100 from the home position, in accordance with an example embodiment of the present invention. The left head turn movement of the user 100 causes the inertial sensor(s) onboard the head mounted display 102 to generate inertial sensor data that when analyzed reveals 209. The left head turn direction of movement, as determined through analysis of the inertial sensor data, can be used to affect an action within the virtual reality scene displayed in the head mounted display 102, such as causing a stoppage of right turn movement of a viewpoint of the user or virtual object under control of the user, or causing a viewpoint of the user or virtual object under control of the user to turn left, or causing a view of the user to pan left, among other possible actions commensurate with the context of the virtual reality scene that is currently displayed to the user 100 within the head mounted display 102), wherein the change of the viewing direction is a change of a current viewing direction of the user (movement of the head by turning the head left as shown in fig. 3F from its initial/home position/direction) with respect to a reference viewing direction (head position/direction in the home position as shown in fig. 3E; [0066]: Fig. 3E shows a top view of the user 100 wearing the head mounted display 102, with a user in the home position relative to the reference Cartesian coordinate system defined by x, y, z axes; direction of the user wearing the HMD 102 in home position is functionally analogous to reference direction); and 
the head display being configured to obtain a part of video image data (updated virtual reality scene) corresponding to the viewing direction information (inertial sensor data) of the user ([0093]: transmitting the inertial sensor data to a computing system from which the video data is received. The method also includes an operation 609 for receiving, from the computing system, video data defining an updated virtual reality scene reflective of the action within the virtual reality scene corresponding to the movement of the user) from video image data ([0100]: receiving, from the computing 611 for displaying the updated virtual reality scene within the head mounted display).
However, Larsen does not explicitly teach to obtain the video image data from panoramic video image data with an image reference direction.
Vance teaches to obtain the video image data (retrieving video data of a panoramic video, claim 12; claim 18: a device for playing back a panoramic video comprising a processor to retrieve video data of a panoramic video) from panoramic video image data (panoramic video) with an image reference direction (reference direction of a preset view; page 2 lines 9-19: the processor is configured to establish a direction; page 6 lines 10-13: the reference direction of the detector can be a direction of movement of the detector; page 8 line 30 – page 9 line 1: The direction 210 marks a reference direction of the detector 102 or a predefined event in the surrounding of the detector 102. Here, the preset view 111 includes this direction; page 13 lines 14-16: the processor 330 is configured to establish the direction 210 of at least one of the predefined event in the surrounding of the detector 102 and the reference direction of the detector 102; claim 1: establishing a direction corresponding to a reference direction of the detector; page 15 lines 7-11: Then, the processor 430 of the portable electronic equipment 400 can be configured to determine the view 111 based on certain geometrical relationships with respect to the established direction 210. In such a case, most of the decision logic resides in the portable electronic equipment 400; claim 3: reference direction of the detector is a direction of movement of the detector). Moreover, 
Regarding claim 2, Larsen does not explicitly teach a virtual tourism client device according to claim 1, further comprising a first processor, configured to define a viewing image reference direction corresponding to the reference viewing direction for a user, the viewing image reference direction being the same as the image reference direction of the panoramic video image or having an angle difference with the image reference direction of the panoramic video image.
Vance teaches a virtual tourism client device (a device for playing back a panoramic video) comprising a first processor (claim 18: a device for playing back a panoramic video comprising a processor), configured to define a viewing image reference direction (assigning a particular pixel of the video data to a particular viewing direction of the detector) corresponding to the reference viewing direction for a user (reference direction of the detector such as a forward direction or backward direction or left direction or up direction or down direction or right direction is functionally analogous to the reference viewing direction of the user; page 6 lines 3-6: the reference direction 
Regarding claim 5, Larsen teaches the virtual tourism client device according to claim 1, further comprising an eye movement detector (one or more gaze detectors within the head mounted display, [0086]), configured to determine a gaze area of human eyes ([0086]: The gaze detectors are defined to detect the precise locations of the pupils of the user's eyes; [0147]: a surgeon focusing on some particular part of the body corresponds to gaze area); wherein the head display is further configured to enlarge and display a video image corresponding to the gaze area of human eyes ([0062]: The forward lean direction of movement, as determined through analysis of the inertial sensor data, can be used to affect an action within the virtual reality scene displayed in the head mounted display 102, such as causing a view of the user to zoom in on a particular object or point within the virtual reality scene; [0087]: a magnitude of the directional weighting parameter is proportional to an amount of time that the synchronized vision focus direction persists in a given direction; [0147]: If a surgeon is focusing on some particular part of the body, via some focused gesture, and the surgeon makes a natural motion forward, so as to see closer, the gesture causes a magnification, so that the user need not actually have to move too close. This gesturing is predicting that the user wants magnification. Similar to when a user stares at the screen and then appears to move closer. This is an indication that a zoom-in is needed, and it can be done automatically), and/or adjust a first resolution of the video image corresponding to the gaze area of human eyes and a second resolution of the video 
Regarding claim 8, Larsen teaches a virtual tourism server-side device (computer 106 and content sources 120 together correspond to the virtual tourism server-side device, fig. 1A), comprising an image source memory (remote content source 20, fig. 1A) and a second processor (computer system 106 inherently includes a processor; [0044]), 
the image source memory being configured to store panoramic video image data of a tourism scene ([0045]: content or portions thereof, is streamed from a remote content source 120 … remote content source 120 is an internet website that provides downloadable content and/or streaming content; it is inherent that the content is stored in the remote content source 120); and 
the second processor being configured to select a corresponding part of video image data (date related to the updated virtual reality scene) from video image data (data related to the virtual reality scene) according to user viewing direction information (inertial sensor data) sent by a virtual tourism client device (HMD 102, fig. 1A) and send the video image data to the virtual tourism client device for playing by the virtual tourism client device ([0047]: The computer system can be defined to transmit inputs received from the head mounted display 102; [0093]: transmitting the inertial sensor data to a computing system from which the video data is received. The method also includes an operation 609 for receiving, from the computing system, video data defining an updated virtual reality scene reflective of the action within the virtual reality scene corresponding to the movement of the user; [0100]: receiving, from the computing system, video data 611 for displaying the updated virtual reality scene within the head mounted display).
However, Larsen does not explicitly teach the video image data is panoramic video image data.
Vance teaches the video image data is panoramic video image data (page 1 last paragraph: retrieving video data of the panoramic video). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Vance’s knowledge using panoramic video image data and modify the system of Larsen because such a system enables the system to provide a 360 degree view to the viewer to enhance the viewer’s viewing experience.
Regarding claim 9, Larsen does not explicitly teach wherein the second processor is further configured to receive viewing image reference direction information sent by the virtual tourism client device, the viewing image reference direction information being used to represent an angle difference between a user-defined viewing image reference direction and an image reference direction of a panoramic video image, and the second processor is configured to select the corresponding part of video image data from the panoramic video 25English Translation image data and send the corresponding part of video image data to the client device based on the viewing image reference direction in combination with the user viewing direction information sent by the virtual tourism client device.

Claim 14 is similar in scope to claims 1 and 8, and therefore the examiner provides similar rationale to reject claim 14. Moreover, Larsen teaches a virtual tourism system (the system comprising the elements as displayed in fig. 1A corresponds to a virtual tourism system) comprising the virtual tourism client device (head mounted display 102, fig. 1A/fig. 1B) and the virtual tourism server-side device (computer 106 and content sources 120 together correspond to the virtual tourism server-side device, fig. 1A).
Regarding claim 15, Larsen does not explicitly teach the virtual tourism system according to claim 14, further comprising: a video image acquisition device comprising: an image acquisition apparatus and a third processor, the image acquisition apparatus being configured to acquire panoramic video image data; and the third processor being configured to mark an image reference direction of a panoramic video image in the acquired panoramic video image data according to a movement direction of the image acquisition apparatus while the image acquisition apparatus acquires the panoramic video image data.
Vance teaches a video image acquisition device (detector 102, fig. 3) for video image acquisition (recording or capturing of the panoramic video, page 3 lines 4-7; detector employed for capturing the panoramic video, page 17 lines 18-19), the video image acquisition device comprising: 

the image acquisition apparatus (camera) being configured to acquire panoramic video image data (recording or capturing of the panoramic video, page 3 lines 4-7; detector employed for capturing the panoramic video, page 17 lines 18-19); and 26English Translation 
the third processor (CPU) being configured to mark an image reference direction (reference direction of a preset view) of a panoramic video image in the acquired panoramic video image data (page 2 lines 9-19: the processor is configured to establish a direction; page 8 line 30 – page 9 line 1: The direction 210 marks a reference direction of the detector 102 or a predefined event in the surrounding of the detector 102. Here, the preset view 111 includes this direction) according to a movement direction of the image acquisition apparatus (page 6 lines 10-13: the reference direction of the detector can be a direction of movement of the detector; page 13 lines 14-16: the processor 330 is configured to establish the direction 210 of at least one of the predefined event in the surrounding of the detector 102 and the reference direction of the detector 102; claim 1: establishing a direction corresponding to a reference direction of the detector; claim 3: reference direction of the detector is a direction of movement of the detector) while the image acquisition apparatus acquires the panoramic image data (claim 11: the method is performed during a capturing of the panoramic video). Please refer to the rejection of claim 1 for motivation to combine Vance with Larsen.
Claims 16  and 20 are similar in scope to claim 1, and therefore the examiner provides similar rationale to reject claims 16 and 20.
Claim 19 is similar in scope to claim 5, and therefore the examiner provides similar rationale to reject claim 19.


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen, in view of Vance, and further in view of Noguchi et al. (JP 2018-171455, hereinafter Noguchi).
Regarding claim 3, the combination of Larsen and Vance do not teach wherein the virtual tourism client device further comprises a speed controller, configured to send out a speed signal based on a user control to control a speed at which the head display plays video images.
Noguchi teaches wherein the virtual tourism client device further comprises a speed controller (control unit 121, page 5 paragraph 3), configured to send out a speed signal based on a user control (movement amount of the HMD 110; page 2 paragraph 16: user may lower the conversion rate) to control a speed at which the head display plays video images (page 2 paragraph 17: when moving in the direction toward the object, the visual field of the virtual camera is changed at a speed slower than the normal moving speed of the virtual camera. That is, the response speed of the virtual camera to the movement of the head mounted display is slowed; page 5 paragraph 3: the control unit 121 determines the conversion rate when converting the movement amount of the HMD 110 into the movement amount of the virtual camera 300, and the distance between the virtual camera 300 and the wall image W is a processing start point. Control is performed so as to lower the conversion rate when it is determined to 
Regarding claim 4, the combination of Larsen and Vance do not explicitly teach wherein, the detector comprises: a rotation angle sensor configured to sense head rotation, a pitch angle sensor configured to sense head pitch angle change, and a swing angle sensor configured to sense head swing; the user viewing direction information comprises at least one piece of the following information: a rotation angle, a pitch angle, and a swing angle.
Noguchi teaches the detector (HMD sensor 140, fig. 1) comprises: a rotation angle sensor configured to sense head rotation (page 3 paragraph 7: a yaw angle indicating rotation about the v axis), a pitch angle sensor configured to sense head pitch angle change (page 3 paragraph 7: a pitch angle indicating rotation about the u axis), and a swing angle sensor configured to sense head swing (page 3 paragraph 7: The inclination determined by the roll angle indicating rotation is detected); the user viewing direction information comprises at least one piece of the following information: a rotation .


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vance, in view of Larsen.
Regarding claim 12, Vance teaches a video image acquisition device (detector 102, fig. 3) for video image acquisition (recording or capturing of the panoramic video, page 3 lines 4-7; detector employed for capturing the panoramic video, page 17 lines 18-19), the video image acquisition device comprising: 
an image acquisition apparatus  (cameras 301-1, 301-2, 301-3, fig. 3) and a third processor (CPU 330, fig. 3), 
the image acquisition apparatus (camera) being configured to acquire panoramic video image data (recording or capturing of the panoramic video, page 3 lines 4-7; detector employed for capturing the panoramic video, page 17 lines 18-19); and 26English Translation 
the third processor (CPU) being configured to mark an image reference direction (reference direction of a preset view) of a panoramic video image in the acquired panoramic video image data (page 2 lines 9-19: the processor is configured to establish a direction; page 8 line 30 – page 9 line 1: The direction 210 marks a reference direction of the detector 102 or a predefined event in the surrounding of the detector 102. Here, the preset view 111 includes this direction) according to a movement direction of the image acquisition apparatus (page 6 lines 10-13: the reference direction of the detector can be a direction of movement of the detector; page 13 lines 14-16: the processor 330 is configured to establish the direction 210 of at least one of the predefined event in the surrounding of the detector 102 and the reference direction of the detector 102; claim 1: establishing a direction corresponding to a reference direction of the detector; claim 3: reference direction of the detector is a direction of movement of the detector) while the image acquisition apparatus acquires the panoramic image data (claim 11: the method is performed during a capturing of the panoramic video).

Larsen teaches video image acquisition device (camera 108, fig. 1A) is in a virtual tourism system (the system comprising the elements as displayed in fig. 1A corresponds to a virtual tourism system; [0057]: the head mounted display 102 is configured to provide a view into an interactive virtual reality scene of a computer application. For example, some computer applications that may support virtual reality scene generation and display through the head mounted display 102 include virtual tours (such as hotels, travel sites, global placed of interest). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Larsen’s knowledge to modify the system of Vance because such a system enables a user to view and interact with the virtual reality scene in most every dimension ([0058]), and thereby providing an enhanced viewing experience.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vance, in view of Larsen, in view of Nakamura et al. (JP 2018013396A, hereinafter Nakamura), and further in view of Konen et al. (US 2015/0281507, hereinafter Konen).
Regarding claim 13, the combination of Vance and Larsen do not explicitly teach the video image acquisition device according to claim 12, further comprising: a road inclination angle detector, configured to detect an inclination angle when a road on which a carrier carrying the video image acquisition apparatus is driven is inclined and mark the inclination angle in the panoramic video image data.

Konen teaches mark the inclination angle in the panoramic video image data (abstract: automatic recording different parameters associated with the images and their imager … examples of information include imager parameters, environment parameters, etc. … the information is encoded directly in the picture using a marker; [0077]: information from the marked image (road inclination, terrain type, weather conditions)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Konen’s knowledge of marking the inclination angle in the image data and modify the system of Vance, Larsen and Nakamura because such a system allows the robust transferring of the whole-angle image and all of the associated information without any loss when the image file is processed, streamed online, re-encoded, scaled, or printed/scanned ([0016]).


Claim 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen, , in view of Vance, in view of Ishida (US 2019/0152348), and further in view of Konen.
Regarding claim 6, the combination of Larsen and Vance do not explicitly teach the virtual tourism client device according to claim 1, further comprising a seat and a seat controller; the seat comprising a seat body, a backrest, a headrest, and a foot pedal which are kept relatively fixed, and the seat controller being configured to adjust an inclination angle of the seat according to an inclination angle corresponding to road 
Ishida teaches the virtual tourism client device according to claim 1, further comprising a seat (fig. 1) and a seat controller (control device 11, fig. 1); the seat comprising a seat body (1a, fig. 1), a backrest (1b, fig. 1), a headrest (as shown in fig. 1, the seat has a headrest), and a foot pedal ([0020]: occupant sitting on the seat 1 of the vehicle; a seat of a vehicle will inherently include footrest or foot pedal) which are kept relatively fixed (a seat of a vehicle is inherently relatively fixed to its base), and the seat controller being configured to adjust an inclination angle of the seat according to an inclination angle corresponding to road inclination angle information ([0074]: a support apparatus tilts the seat back when it is predicted that the vehicle tilts in the vertical direction after a lapse of a predetermined time from the present time. The control device obtains the inclination of the vehicle from the road information of the navigation system. Then, the control device controls a seat back drive device (see the two-dot dashed line in FIG. 1) and changes the inclination of the seat back in a direction opposite to the inclination of the road. For example, when the road is inclined upward, the seat back is inclined forward). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ishida’s knowledge of adjusting an inclination angle of the seat and modify the system of Larsen and Vance because such a system suppress the gaze of the occupant (e.g., the driver) from deviating from the road ([0074]).
Konen teaches the obtained the part of the video image data comprises the road inclination angle information (abstract: automatic recording different parameters 
Regarding claim 11, the combination of Larsen and Vance do not explicitly teach the virtual tourism server-side device according to claim 8, wherein, the second processor is further configured to correct a current viewing direction of a user according to a road inclination angle corresponding to road inclination angle information when receiving leaning state information indicating that the user's head is in a leaning state, determining that the panoramic video image data comprises the road inclination angle information, and the virtual tourism client device comprises a seat and a seat controller capable of adjusting the seat according to the road inclination angle, and when selecting the corresponding part of video image data from the panoramic video image data according to the user viewing direction information sent by the virtual tourism client device; or, the second processor is further configured to send the road inclination angle information to the virtual tourism client device in response to the road inclination angle 
Ishida teaches to make the virtual tourism client device correct a current viewing direction of a user (suppress the gaze of the occupant from deviating from the road) using the road inclination angle information ([0074]: a support apparatus tilts the seat back when it is predicted that the vehicle tilts in the vertical direction after a lapse of a predetermined time from the present time. The control device obtains the inclination of the vehicle from the road information of the navigation system. Then, the control device controls a seat back drive device (see the two-dot dashed line in FIG. 1) and changes the inclination of the seat back in a direction opposite to the inclination of the road. For example, when the road is inclined upward, the seat back is inclined forward. Therefore, it is possible to suppress the gaze of the occupant from deviating from the road). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ishida’s knowledge of suppressing the gaze of the occupant from deviation and modify the system of Larsen and Vance because such a system provides the occupant support suitable to the occupant ([0075]).
Konen teaches to send the road inclination angle information to the virtual tourism client device (fig. 1 shows the image parameters are transferring over a sharing medium to different systems) in response to the road inclination angle information being comprised in the panoramic video image data (abstract: automatic recording different parameters associated with the images and their imager … examples of information include imager parameters, environment parameters, etc. … the information is encoded .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawada et al. (JP 2000-116718A) describes a wheelchair is provided with an inclination detecting means for detecting the inclining direction and angle of the surface of a traveling road, an actuator for changing the inclining direction and angle of a set with respect to the road surface and a controlling means for keeping the seat to be horizontal by operating the actuator according to the output of the inclination detecting means. The wheelchair, as shown in fig. 1, includes a relatively fixed seat body and backrest.
Kanemaru et al. (US 2018/0221621) describes a control unit calculates the inclination of the road surface from change in image data and 
Buma (US 2015/0174981) describes the road surface state obtaining device includes an emitting device and an imaging device, and when two light beams parallel to each other are emitted from the emitting device to the road surface, the light beams impinge on the road surface, forming two marks each shaped like a spot. The imaging device picks up an image pickup object on a predetermined region containing the two marks to form an image. The inclination state of the road surface is obtained based on a relative positional relationship between images (hereinafter each referred to as “mark image”) corresponding to the respective two marks contained in the picked-up image.
Breed et al. (US 2008/0157940) describes that a determination can be made that a human is situated on the driver’s seat and is leaning forward and/or to the side at a specific angle as well as determining the position of his or her extremities and head and chest (specific).


Allowable Subject Matter
Claims 7, 10 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 7, none of the cited prior art of references, teach, either individually or in combination, the leaning state information being used to determine whether the current viewing direction of the user needs to be corrected according to a road inclination angle corresponding to the road inclination angle information.
Regarding claims 10 and 17, none of the cited prior art of references, teach, either individually or in combination, that in response to a speed indicated by the speed signal exceeding a preset speed threshold, when selecting a part of the video image data from the panoramic video image, extract video image data in a periodical interval of a preset number of frames and send the video image data to the virtual tourism client device to control a speed at which the virtual tourism client device plays video images.
Regarding claim 18, none of the cited prior art of references, teach, either individually or in combination, to correct the current viewing direction of the user according to a road inclination angle corresponding to road inclination angle information when the user's head is in a leaning state.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/Primary Examiner, Art Unit 2612